Case 1:20-mc-00212-AJN Document 31-13 Filed 06/26/20 Page 1 of 2




              Exhibit 13
        Case 1:20-mc-00212-AJN Document 31-13 Filed 06/26/20 Page 2 of 2




                                       D: +44 20 7614 2364
                                        jbrady@cgsh.com




Our ref: JK/JB/NT/28205-202

15 January 2020

Asserson Law Offices
38 Wigmore Street                                                                  By hand
London W1U 2RU                                                                Copy by email


Dear Sir or Madam,

Vale S.A. and others v (1) Benjamin Steinmetz, (2) Dag Lars Cramer, (3) Marcus
Struik, (4) Asher Avidan, (5) Joseph Tchelet, (6) David Clark, (7) Balda Foundation and
(8) NYSCO Management Corporation (Claim No. CL-2019-000723)

Please find enclosed by way of service our clients’ Particulars of Claim dated 15 January
2020, as filed with the Court by CE-File earlier today.

We also enclose our clients’ Initial Disclosure List of Documents which has also been filed
with the Court by CE-File today. In accordance with paragraph 5.4(3)(a) and (b) of Practice
Direction 51U, copies of the documents referred to in the Initial Disclosure List of
Documents have not been reproduced since these have already been provided to your client.

In addition, we confirm that steps have been taken to preserve relevant documents in
accordance with the duties under paragraphs 3.1(1) and 3.2(1), and as required by paragraphs
4.1 to 4.4 of Practice Direction 51U.

Yours faithfully,




Cleary Gottlieb Steen & Hamilton LLP

Encs.
